Honor8bleA. R. Pribbls
CountyAttorney
?di.lls
     buty
Goldthmits, Te'exas

&nr Mr. kibbler                    OpinionHo, O-262
                                   Be: Whethsra sohooldistriotm8y
                                       issue bands for the prrohase
                                       of school buses.

      Your requestfor aa opinionon the follouingquestianhas been rs-
oeired %y this officer

      Bhether or not a sohool dixtriotcan isoue bonds far the plrahase
of aohoolbuses?

       In reply to this question,you ere respectfullyadvisedthat it is
the opinionof this offiae,thatbonds ean not be issued for the purpose
of purchasingsohoolbuses.

       The right TV issue bonds for any purpssemust be bwsd upon oonsti-
tutionalor statutoryauthority. We know of no suoh authorityfor the is-
suaaoeof bonds for the purposeyaw w&ion, snd thir departaent    haa so
held on numerousoocasions. Your attentionis direatedto Articles2784,
2797 and 280213,Revisedcivil Statutesof Texas, settingout the purposes
for which bonds may be issued by a ashsoldistriot. A carefulreading
of suoh articlestill reveal that schooldistriots8re not authorised   to
vote bonds to buy schoolbuses, since the aanw is not speoifiosllyset
forth by these artioles.

      The authorityto issue bond6 must be expresslygiven and it is im-
proper to imply such pousr. LasterVS. L~pee. 217 8.w. 373.

      Vs trust this to 'bethe informationyuu desire.

APPRovEDr                         Your8   respeotfully
/s/Gerald C. Mann
ATTORRXYGEREBALOF TICXAS       ATTORREYGEliZRAL
                                              OF TEXAS

                               By/s/ Claud 0. Roothnw
                                              Assistaut